Title: From John Adams to William Tudor, 7 October 1774
From: Adams, John
To: Tudor, William


     
      Dr Sir
      Phyladelphia Octr. 7. 1774
     
     I have just Time to thank you for your Letters by Mr Revere, and all other of your Favours. The Task which lies upon me here is very arduous. You can form no Conception of it: and I can give you no Idea of it. The Assurances you give me, of the great Dependance of the People, upon the Result of the Deliberations of the Congress, increase my Anxiety. I fear the operations of the Continent will be too Slow, to afford immediate Relief to Boston. What Shall be done for that Town is the most difficult Question We have before Us. The Professions and real Disposition of the Gentlemen Seem to be the very best. But at this Distance from you We who come from you can scarcely form an Adequate Idea of your State—much less can Strangers, to whom Words and Descriptions can convey but very Imperfect Notions.
     I have taken great Pains to inform the Gentlemen, and to know their Sentiments. The Proposal of Some among you of reassuming the old Charter, is not approved here, at all. The Proposal of Setting up a new Form of Government of our own, is less approved Still. The general Opinion Seems to be, as far as I can collect it, that the Courts of Justice Should go on, upon the old Plan, according to the Charter and Laws of the Province. The Govr cannot remove any of the Judges or Justices, according to the Charter without the Advice of his Council of fifteen, which they will never give, if for no other Reason, because they will never be asked. To this there are two objections, the first that the Inferiour Judges And the Justices, may refuse to Act. Whether they will or not, We at this Distance cannot determine. This if practicable would be the most agreeable to the Gentlemen here. The Other Objection is that this will not relieve Boston. This is certain, and there is no Gentleman here who can devise a Method for the Relief of that devoted Town. My Feelings for its Distresses, are exquisite. I lie down with it, in my Mind, I dream of it all night, and awake with its ghastly Spectre before my Eyes.
     I wish that you and all the rest of our Friends had been more ex­plicit in your private confidential Letters to Us, in pointing out what was thought of and what was desired by the People of Boston and the Massachusetts. The Expressions in all your Letters are a little enigmatical. We are left to guess at the Meaning. If it is a secret Hope of any, as I suspect it is, that the Congress will advise to offensive Measures, they will be mistaken. We have I have had opportunities enough both public and private, to learn with Certainty, the decisive Sentiments of the Delegates and others, upon this Point. They will not at this Session vote to raise Men or Money, or Arms or Ammunition. Their opinions are fixed against Hostilities and Ruptures, except they should become absolutely necessary, and this Necessity they do not yet See. They dread the Thoughts of an Action because, it would make a Wound which could never be healed. It would fix and establish a Rancour, which would descend to the latest Generations: It would render all Hopes of a Reconciliation with Great Britain desperate. It would light up the Flames of War, perhaps through the whole Continent, which might rage for twenty year, and End, in the Subduction of America, as likely as in her Liberation.
     In a Letter, which has been received here, in several, indeed, the Thought is thrown out, of removing the Inhabitants out of Boston. This would be the grandest Movement, imaginable, if it is practicable. But how all their Effects can be removed—how 20,000 People can go out—where they can find Support, I knew not. It has always been my opinion, that it was best for every Man Woman and Child, who had an Inclination to go, and could find a Place, to leave the Town. I removed out myself upon this Principle—altho a different Sentiment prevailed generally at that Time.
     The Congress will this Day consider, the Case of Boston, and I will write you more particularly in the Evening.
     
     Octr. 9th. Mr. Revere will give you all the News. I have this Day been to a Romish Chappell. My Imagination is so full of holy Water, Crossings, Bowings, Kneelings and Genuflections, Images, Paintings, Crucifixs, Velvet, Gold, but above all, the Musick. I am amazed that Luther and Calvin, were ever able to break the Charm and dissolve the spell. Adieu,
     
      John Adams
     
    